Citation Nr: 1817887	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-14 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2007 to March 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted the Veteran's claim of service connection for migraine headaches, assigning a zero percent (non-compensable) rating effective March 21, 2012.

The Veteran disagreed with this decision in October 2013, seeking an initial compensable rating for his service-connected migraine headaches.  He perfected a timely appeal in February 2014 and notified VA of a new mailing address.  A Central Office Board hearing was held in June 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In May 2016, the Board remanded the claim for further development.  The RO issued a supplemental statement of case in November 2016 and the matter has returned to the Board for further adjudication.


FINDING OF FACT

The Veteran's migraine headaches have been manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no higher, for migraine headaches are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8100 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C. § 5107 (a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that his service-connected migraine headaches warrant an initial compensable rating.

The Veteran is seeking an increased rating for his service-connected migraine headaches, which are currently rated under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).  Under Diagnostic Code 8100, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran's migraine headaches are currently rated as noncompensable.

Though the Diagnostic Code does not provide a definition for "prostrating," prostration is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

As to the term "productive of economic inadaptability", such term could have either the meaning of "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).

Turning to the evidence of record, service treatment records show the Veteran had less than two migraines per week in October 2010.  See October 2010 Service Treatment Records.  In December 2011, the Veteran's migraines occurred five times per month.  See December 2011 VA Treatment Records.

VA treatment records show the Veteran was diagnosed with migraines while in service.  See May 2012 VA Treatment Records.  The Veteran thinks he took Propranol for approximately three months and stopped taking it because it was not helping.  Id.  He took over the counter Excedrin.  Id.  In May 2012, his headaches occurred approximately every two days.  Id.  He had no aura but noted pulsations to the head and photosensitivity to light approximately ten minutes before the more severe pain.  Id.

Headaches generally started at the bilateral temple with pain and pulsations.  Id.  Pressure developed behind the left eye and eventually developed behind the right.  Id.  The pain was pressure like and light makes it worse.  Id.  There was no general nausea or vomiting, usually lasts three to six hours.  Id.  Sleep and avoiding bright light helps with the migraines.  Id.

In November 2012, the Veteran obtained treatment at the emergency department.  See November 2012 VA Treatment Records.  He complained of gradual onset of migraine-like headaches with pulsations on the left side of head for four days associated with nausea.  Id.  There was no vomiting, fever, or thunderclap.  Id.  There was no associated weakness, numbness, or vision loss.  Id.  The Veteran stated his headache felt similar to previous headaches and is not the worst of his life.  Id.  He took Imitrex at the onset of the aura and got very good relief.  Id.

The Veteran was afforded a VA examination in June 2013.  The examiner noted the Veteran began to have intermittent headaches in 2008.  See June 2013 VA Examination.  A typical headache involved severe throbbing associated with photophobia and phonophobia.  Id.  There was no nausea or vomiting.  Id.  A headache lasts for two to four hours.  Id.  The Veteran had similar headaches twice per week.  Id.  He took Imitrex which was beneficial.  Id.  The Veteran has continued to have similar headaches since discharge from military service.  Id.

The VA examiner documented the Veteran experienced pulsating or throbbing pain on both sides of the head.  Id.  The Veteran experienced sensitivity to light and sensitivity to sound.  Id.  The duration of typical head pain was less than one day.  Id.  The location of typical head pain is both sides of head.  Id.  The VA examiner noted the Veteran does not have prostrating attacks of migraine headache pain and no prostrating attacks of non-migraine headache pain.  Id.

An August 2013 disability questionnaire completed by a VA physician stated the Veteran had an attack in November 2012 that lasted over five days.  See August 2013 Headaches Disability Questionnaire.  The Veteran's treatment plan included Imitrex.  Id.  The VA physician documented the Veteran experienced pulsating or throbbing head pain, severe pain, and nausea.  Id.  The duration of typical head pain lasts more than two days and the location of typical head pain is on the lefts side of the head.  Id.

The Veteran had prostrating attacks of migraine headache pain less than once every two months.  Id.  He did not have frequent prostrating and prolonged attacks of migraine headache pain.  Id.  His headache condition impairs his ability to work.  Id.

In February 2014, the Veteran reported migraines three to five times per week.  See February 2014 VA Treatment Records.  He used Imitrex and needed to be in a dark, quiet room.  Id.  The Veteran reported the migraines last about two to three hours when they occur.  Id.  He experiences an aura and feels the headache coming from his eye, by seeing light.  Id.

The Veteran reported his migraines were about the same and occurred three to four times a week.  See May 2015 VA Treatment Records.  The Veteran's migraines remained the same, although medications help the Veteran.  See June 2015 VA Treatment Records; September 2016 VA Treatment Records.

The Veteran was afforded a Board hearing in June 2015.  He stated his headaches come out of nowhere.  See Transcript of June 2015 Board Hearing at 4.  He could feel the onset and pressure starting on the right side of his head.  Id.  The Veteran stated it felt as if somebody had their hand on top of his head and squeezing to where he felt the blood is not circulating at all.  Id.  The Veteran sometimes was nauseous or dizzy.  Id.

The Veteran is sensitive to light.  Id.  When he has a headache, he wants to be in a black room with no noise.  Id.  He is unable to eat and wants to be left alone to let the medicine work.  Id.  The Veteran stated the migraines stopped him from wanting to do any everyday activities or continuing his day.  Id.

The Veteran stated he felt a constant pressure on his skull and throbbing, and it felt as if a heart was beating in his head.  Id. at 5.  The Veteran experienced migraines three to four times a week, lasting about two to two and a half hours with medicine.  Id. at 6.  If he does not take medication, then the migraine could go for a day or two.  Id.

The Veteran is unable to take narcotic medications due to the effect it would have on his ability to perform his job duties.  Id. at 7.  When migraines occur, the Veteran does not eat, takes his medication, and asks to be left alone.  Id. at 12.  He does not do any chores and does not watch television because of the light.  Id.

When he gets a migraine at work, he asks to be moved to a post where he is not visible.  Id. at 13.  His job attempts to work around him, but most times he suffers in silence.  Id.

The Veteran stated that within the hour and a few minutes of a migraine, he is useless.  See August 2016 Statement in Support of Claim.  He stated when he has a migraine he finds a nice, cool, dark room and lays down with no noise or light bothering him.  Id.  He says his wife says she finds him curled up in a ball because of the pain.  Id.  The migraines hurt both sides of his head and it feels as if someone is trying to squeeze his head so his brain parts come out of his ears.  Id.

The Veteran experienced a migraine headache about four to five times a week and on a good week about two to three times a week.  Id.  The Veteran has been to the hospital for his headaches.  Id.  The staff tries to rid him of his pain but to no avail.  Id.  They have tried various medications and he has been on different ones.  Id.

The Veteran was taking Maxalt, a migraine medicine, and was also prescribed a preventative medicine, Amitriptyline.  Id.  The medication helps most of the time but sometimes it does not and the Veteran has to take a second dose.  Id.  On occasion, the medicines do not help at out.  Id.

The Veteran recently had a time period where he experienced migraines every day and the medication was not working.  Id.  When he gets a migraine, it hurts him to move and he wants to lie down but due to his responsibilities, he fights through the migraine and continues to work.  Id.  There are times the migraines are so debilitating, that he has to leave work and make up the hours later.  Id.

The Veteran was afforded a VA examination in August 2016.  The VA examiner reviewed the Veteran's entire file and conducted an in-person examination.  See August 2016 VA Examination.  The examiner noted there is no evidence of prostrating migraine attacks.  Id.  The Veteran stated that when migraines are at their worse he is still able to go to work and complete his activities of daily living.  Id.  After taking Maxalt, the headache subsides in two to three hours.  Id.

The Veteran was not sure what triggers the headaches, but believed it may be stress, heat, computer screens, etc.  Id.  He denied an aura before onset of headaches; however, he will get pain and pressure behind the eyes and that is how he knows headaches are coming.  Id.  He also states that he briefly gets numbness and tingling with headaches that start in the upper extremities and radiate down to lower extremities.  Id.  He denies weakness.  Id.  He also feels pain in the back of his eyes at times.  Id.  He still gets photophobia and phonophobia.  Id.  The Veteran finds being in cool, dark room, taking Maxalt and Excedrin Migraine alleviates headaches.  Id.  

Headaches occur four to five times per week.  Id.  The Veteran described his headache pain as bilateral temporal throbbing, pulsating pain.  Id.  They last two to three hours after taking Maxalt.  Id.  He states that he gets migraine "spells", which are headaches that last for days.  Id.  The longest duration was three weeks.  Id.  In the past 12 months, the Veteran has had this type of "spells" about two to three times.  Id.

The intensity of headaches during the "spells" waxed and waned from mild to severe.  Id.  He still continues to work and is able to complete activities of daily living.  Id.  The Veteran denies ever being put on bedrest due to migraines.  Id.  In the last 12 months, took ten to fifteen days off or modified schedule due to headaches.  Id.  He denies hospitalization due to migraines, has no recent emergency department visits, and denies evaluation by neurologist.  Id.

The VA examiner reported the Veteran experiences pulsating or throbbing head pain to both sides of the head.  Id.  He experiences non-headache symptoms of nausea, vomiting, sensitivity to light, sensitivity to sound, and sensory changes (such as feeling of pins and needles in extremities).  Id.

The duration of typical head pain is less than one day.  Id.  The location of typical head pain is both sides of head.  Id.  The Veteran had no prostrating attacks of migraine or non-migraine headache pain.  Id.  The VA examiner stated the Veteran's headache condition impacted his ability to work since his current job requires prolonged computer screen exposure that exacerbates his headache.  Id.

In April 2017, the Veteran stated he gets migraines about three days per week.  See April 2017 VA Treatment Records.  He used to respond well to Maxalt, but not recently.  Id.  He does not get nauseated, but does get photophobic and prefers staying in a dark room.  Id.  He had throbbing pain and pain behind the eyes.  Id.

VA treatment records in November 2017 showed the Veteran continued to suffer from severe and debilitating headaches in spite of medications.  See November 2017 VA Treatment Records.  Headaches remained the same and the Veteran was taking Topamax daily.  See December 2017 VA Treatment Records.

Based on the lay and medical evidence above, the Board finds that the Veteran is entitled to a 30 percent rating, but no higher, for the entire appeal period. 

The Veteran has consistently reported migraines occurring between two and five times per week.  In May 2012, he described migraines three times per week, treated by over the counter Excedrin and laying down in a dark room.  In November 2012, the Veteran experienced a four day migraine in which he sought treatment in the emergency room.  The Veteran experienced persistent headaches to both sides of the head with nausea, sensitivity to light and sound, and pulsating and throbbing pain.  Upon VA examination in June 2013, he stated migraines occurred two times per week, treated by Imitrex and laying down in a cool dark room.  

In August 2013, a headaches disability questionnaire stated the Veteran experienced prostrating attacks.  The average frequency of prostrating attacks noted by the physician was less than once every two months.  The Veteran was prescribed Imitrex.  In February 2014, May 2015 and June 2015, the Veteran described migraines three to five times per week, treated by medication and laying in a dark room which helped the migraines.  The physician stated the migraines impair the Veteran's ability to work.

In August 2016, the Veteran described migraines occurring four to five times per week and sometimes daily, treated with Maxalt and Amitriptyline which sometimes helped.  He stated he was useless during a migraine.  Upon VA examination in August 2016, the Veteran stated migraines occurred four to five times per week, with more intense "spells" occurring two to three times in the previous twelve months.  The Veteran was treated with Maxalt.  The examiner noted no prostrating attacks but stated the migraines impact the Veteran's ability to work.

In April 2017, the Veteran reported migraines occurring three times per week, not treated by Maxalt.  In November 2017, the Veteran reported debilitating headaches while prescribed Topamax daily but no medications helped.

The record reflects persistent headaches to both sides of the head with nausea, sensitivity to light and sound, and pulsating and throbbing pain.  The lay and medical evidence demonstrates that the Veteran's headaches can be prostrating.  However, the evidence preponderates against finding that his headaches are prolonged attacks productive of severe economic inadaptability.  To that end, the Veteran has reported that he is unable to take narcotic medications due to the effect it would have on his ability to perform his job duties.  When he gets a migraine at work, he asks to be moved to a post where he is not visible.  His job attempts to work around him, but most times he suffers in silence.  He has reported that when he gets a migraine, it hurts him to move and he wants to lie down but due to his responsibilities, he fights through the migraine and continues to work but there are times the migraines are so debilitating, that he has to leave work and make up the hours later.  He has reported that when migraines are at their worse he is still able to go to work.  In 2016, he indicated that in the last 12 months, he took ten to fifteen days off or a modified schedule due to headaches.  Thus, while the Veteran's migraines impact his work, the migraines are not productive of severe economic inadaptability.  

In summary, the Board finds that a 30 percent rating, but no higher, is warranted for the entire period on appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Extra-Schedular Consideration

Turning to extra-schedular consideration, under 38 C.F.R. § 3.321(b)(1), ratings shall be based, as far as practicable, upon the average impairments of earning capacity.  To accord justice to the exceptional case where the schedular evaluation is inadequate to rate a single service-connected disability, the Director of Compensation Service or his or her delegate is authorized to approve on the basis of the criteria set forth in this paragraph (b), an extra-schedular evaluation commensurate with the average impairment of earning capacity due exclusively to the disability.

The governing norm in these exceptional cases is a finding by the Director of Compensation Service or delegatee that application of the regular schedular standards is impractical because the disability is so exceptional or unusual due to such related factors as marked interference with employment or frequent periods of hospitalization.  82 Fed. Reg. 57,830 (Dec. 8, 2017) (revising 38 C.F.R. § 3.321 (b)(1) to clarify that extra-schedular evaluations are only warranted for a single service-connected disability, and not for the combined effect of two or more service-connected disabilities).

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the Court outlined the framework for determining entitlement to an extra-schedular evaluation.  First, the Board must determine whether the evidence "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun, 22 Vet. App. at 115.  This obliges the Board to compare "the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id. at 115.  When this requirement is satisfied, the Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as "marked interference with employment" or "frequent periods of hospitalization."  Id. at 116 (quoting 38 C.F.R. § 3.321 (b)(1)).

If both these inquiries are answered in the affirmative, the Board must refer the matter to the Compensation Service Director for the third inquiry - a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular evaluation.  Id. at 116; see generally Todd v. McDonald, 27 Vet. App. 79, 89-90 (2014); Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (outlining the "elements that must be established before an extra-schedular rating can be awarded").

In this case, extra-schedular consideration is not warranted under 38 C.F.R. § 3.321 (b)(1).  With regard to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The ratings adequately contemplate the severity and frequency of the Veteran's headaches and reasonably describe the Veteran's disability level and symptomatology.

As such, it is not necessary to discuss whether he exhibited other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  In light of the foregoing, the Board finds that the Veteran's service-connected migraine headaches are not manifested by an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.


ORDER

A higher initial rating of 30 percent for migraine headaches is granted effective March 21, 2012, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


